For Immediate Release Contacts:William R. Gargiulo, Jr. 312-526-1244 Donna Felch, CFO312-595-9123 THE FEMALE HEALTH COMPANY REPORTS RECORD RESULTS FOR FISCAL YEAR 2008, AT HIGH END OF GUIDANCE NET INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS RISES 215% TO $4.8 MILLION ($0.18 PER DILUTED SHARE) Highlights: Fourth Quarter – ● Net revenue up 52% to $7.8 million ● Net income attributable to common stockholders increases 108% to $2.3 million ● Gross profit margin widens to 44.8% of net revenues vs. 39.3% of net revenues in prior-year period ● Operating income exceeds $1 million for first quarter in Company’s history FY2008 – ● Unit sales up 34% to 34.7 million female condoms ● Net revenue increases 33% to $25.6 million ● Operating income rises 252% to $3.2 million ● Net income attributable to common stockholders up 215% to $4.8 million CHICAGO, December 1, 2008- The Female Health Company (AMEX: FHC -
